Citation Nr: 1800352	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-36 274		DATE
		

THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD) and/or chemical exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD and/or chemical exposure.

3.  Entitlement to service connection for nail fungus of the bilateral feet.

4.  Entitlement to an increased rating for pseudofolliculitis barbae, rated initially as noncompensable and as 10 percent disabling from March 16, 2016.

5.  Entitlement to a rating in excess of 50 percent for PTSD prior to August 29, 2011.


ORDER

The appeal of service connection for sleep apnea is dismissed.

The appeal of service connection for hypertension is dismissed.

The appeal of service connection for nail fungus of the bilateral feet is dismissed.

The appeal of an increased rating for pseudofolliculitis barbae is dismissed.

The appeal of an increased rating for PTSD prior to August 29, 2011, is dismissed.


FINDING OF FACT

On February 1, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of all issues on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for sleep apnea have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for service connection for hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for service connection for nail fungus of the bilateral feet have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal for an increased rating for pseudofolliculitis barbae have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal for an increased rating for PTSD prior to August 29, 2011, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from September 1990 to May 1991, including service in Saudi Arabia.  He also had a period of active duty for training (ACDUTRA) from January to May 1988.  
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007, June 2008, and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The January 2007 decision found that new and material evidence had not been received to reopen a previously denied claim for service connection for sleep apnea.  The June 2008 decision granted service connection for pseudofolliculitis barbae, assigning a noncompensable (zero percent) rating effective January 10, 2008; and denied service connection for hypertension and nail fungus of the bilateral feet.  The May 2011 decision granted service connection for PTSD, assigning a 50 percent rating effective October 17, 2008.

In March 2015, the Board reopened the claim for service connection for sleep apnea and remanded the case for further development.  

In April 2016, before the case was returned to the Board, the RO granted a 100 percent rating for PTSD, effective August 29, 2011, which is the maximum rating available.  As such, the period of appeal is limited to the time prior to August 29, 2011.  The RO also granted a 10 percent rating for pseudofolliculitis barbae, effective March 16, 2016, which constitutes a partial grant of the benefits sought on appeal.

Dismissal of appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran submitted a written statement in February 2017 requesting withdrawal of "all my open claims and appeals related to physical or mental illness."  He indicated that he was now rated at over 100 percent for service-connected disabilities and wanted his claims withdrawn so that other soldiers' claims could be processed.  In light of this, the Veteran has withdrawn his appeals; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal and they are dismissed.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


